UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELIUS KOLLOCK,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Malcolm J. Howard, District
Judge. (CR-00-158, CA-02-103)


Submitted:   July 15, 2003                 Decided:   August 6, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Kollock, Appellant Pro Se. Anna Mills Wagoner, United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Cornelius Kollock seeks to appeal the district court’s order

and   judgment    adopting    the    magistrate      judge’s    report      and

recommendation and denying relief on his motion filed under 28

U.S.C. § 2255 (2000).       An appeal may not be taken to this court

from the final order in a proceeding under § 2255 unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000); see Miller-El v. Cockrell, 537 U.S. 322

(2003).     We have independently reviewed the record and conclude

that Kollock has not satisfied that standard. Accordingly, we deny

a certificate of appealability and dismiss the appeal.                 See 28

U.S.C. § 2253(c) (2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument    would    not    aid   the

decisional process.




                                                                     DISMISSED




                                     2